125 Cal. Rptr. 2d 442 (2002)
54 P.3d 262
PEOPLE
v.
HOWARD (Evert Keith).
No. S108353.
Supreme Court of California.
September 11, 2002.
Petition for review granted; issues limited (criminal case).
The issues to be briefed and argued shall be limited to the following: (1) Whether the offense of driving in willful or wanton disregard for the safety of persons or property while fleeing from a pursuing police officer (Veh.Code, § 2800.2) is a felony inherently dangerous to human life for purposes of the second degree felony-murder rule and (2) Whether the offense of proximately causing death or serious bodily injury by willful flight from a pursuing police officer (Veh.Code, § 2800.3) is a more specific offense precluding application of the second degree felony-murder rule where death occurs during the offense of driving in willful or wanton disregard for the safety of persons or property while fleeing from a pursuing police officer (Veh. Code, § 2800.2).
GEORGE, C.J, KENNARD, WERDEGAR, CHIN and MORENO, JJ, concur.